Citation Nr: 1749428	
Decision Date: 11/01/17    Archive Date: 11/13/17

DOCKET NO.  15-20 436		DATE
Advanced on the Docket
		

THE ISSUES

1.  Entitlement to service connection for a right shoulder disability.

2.  Entitlement to service connection for post-traumatic stress disorder (PTSD).

3.  Entitlement to service connection for an acquired psychiatric disorder other than PTSD, to include depressive disorder.

4.  Entitlement to service connection for shin splints.


ORDER

The appeal of service connection for a right shoulder disability is dismissed.

Service connection for PTSD is denied.

Service connection for an acquired psychiatric disorder other than PTSD is denied.

Service connection for shin splints is denied.



FINDINGS OF FACT

1.  During the January 2017 Board hearing, prior to the promulgation of a decision in the appeal, the Veteran testified that he wished to withdraw the appeal of service connection for a right shoulder disability.

2.  The probative evidence of record does not show that the Veteran has a current diagnosis of PTSD.

3.  An acquired psychiatric disorder other than PTSD, to include depressive disorder, was not manifested in active service and is not otherwise etiologically related to such service. 

4. Any current diagnosis of shin splints was not manifested in active service and is not otherwise etiologically related to such service.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the appeal of service connection for a right shoulder disability have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).

2. The criteria for service connection for PTSD have not been met.  38 U.S.C.A. §§ 1110, 1154, 5107(b) (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2016).
 
3.  The criteria for service connection for an acquired psychiatric disorder other than PTSD, to include depressive disorder, have not been met.  38 U.S.C.A. §§ 1110, 1154, 5107(b) (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2016).

4.  The criteria for service connection for shin splints have not been met.  38 U.S.C.A. §§ 1110, 1154, 5107(b) (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2016).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran served on active duty from February 1989 to April 1996.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from a February 2012 rating decision by the Department of Veterans Affairs (VA) Atlanta Regional Office (RO) in Decatur, Georgia, which denied service connection for the claimed disabilities.

In January 2017, the Veteran testified at a videoconference hearing before the undersigned, and a transcript of that hearing is of record.

The Board notes that the Veteran also initiated appeals of service connection for left shoulder and left elbow disabilities; however, service connection for these disabilities was granted in a November 2015 rating decision.  As these appeals were granted in full, the issues are no longer in appellate status or before the Board.

1.  Dismissal of right shoulder disability

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  

In the present case, the Veteran indicated in his January 2017 Board hearing that he did not intend to claim service connection for his right shoulder, that his former representative got confused, and that he wanted to "drop the right shoulder" issue.  The Veteran's representative was with him in the hearing.  In light of this, the Veteran has withdrawn this appeal; hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review this issue on appeal and it is dismissed.


2.  Service connection for PTSD and depressive disorder

The Veteran contends that he has depressive disorder and PTSD from finding his roommate dead in the bedroom one morning in service.  The roommate had died from alcohol poisoning.  He indicates that he has experienced a great deal of anxiety since discharge from service, and when his father passed away he was reminded of his roommate in service.  See the September 2015 VA deferred rating; September 2015 DRO conference report; July 2016 statement.

To prevail on a direct service connection claim, there must be competent evidence of (1) a current disability, (2) in-service incurrence or aggravation of a disease or injury, and (3) a nexus between the in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009); 38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303(a).

Service connection for PTSD generally requires medical evidence establishing a diagnosis of the disorder, credible supporting evidence that the claimed in-service stressor(s) actually occurred, and a link, established by medical evidence, between current symptomatology and the claimed in-service stressor.  38 C.F.R. § 3.304(f).  The PTSD diagnosis must be made in accordance with the criteria of Diagnostic and Statistical Manual of Mental Disorders (DSM-IV).  Id.; 38 C.F.R. § 4.125 (a).

The newer DSM-V has now been officially released.  An interim final rule was issued on August 4, 2014, that replaced the DSM-IV with the DSM 5.  79 Fed. Reg. 45093 (Aug. 4, 2014).  The provisions of the interim final rule apply to all applications for benefits that are received by VA or that are pending before the agency of original jurisdiction on or after August 4, 2014.  Jurisdiction over the present appeal was conferred to the Board in April 2016.  Thus, the newer DSM 5 applies to the present case.  

Factual Background

Service treatment records (STRs) indicate that in a January 1989 service enlistment examination and report of medical history, the Veteran denied having frequent trouble sleeping, depression or excessive worry, loss of memory, or nerve trouble of any sort.  He was found to be psychiatrically normal.  In May 1993, the Veteran was noted to have high stress levels and self-referred to stress management.  In a February 1996 separation examination and report of medical history, the Veteran reported having frequent trouble sleeping and depression or excessive worry due to his stressful job and "worry about marriage problems, bills, etc."  He denied having any memory loss or nervous trouble of any sort.  He was found to be psychiatrically normal.  

Post-service private treatment records indicate that in a November 2009 annual checkup, the Veteran denied having anxiety, depression, problems concentration, irritability, mood swings, or suicidal ideations.  

In January 2013, the Veteran was seen for a behavior health intake assessment at a private facility.  He reported that he was diagnosed as a "potential PTSD" patient at VA.  He also reported that he had "a lot going on in his life," thought he could be depressed, and had sleeping issues.  He described himself as an angry person and denied having suicidal ideation.  Screenings for depression, mania, anxiety, panic disorder, obsessive-compulsive disorder (OCD), and PTSD were completed, and the Veteran was administered a PHQ9 test (for depression).  He was diagnosed with alcohol abuse and provisional dysthymic disorder.  In a February 2013 medication evaluation appointment, the Veteran was diagnosed with mood disorder NOS, anxiety disorder, and alcohol abuse.  He was started on citalopram for mood and anxiety and trazodone for insomnia.  

In June 2016, the Veteran initiated mental health treatment at VA.  He indicated that he had PTSD and wanted to speak with a mental health provider.  Results of a depression screening and PTSD screening were both negative.  A couple weeks later, the Veteran was seen for a mental health initial evaluation.  He reported experiencing anxiety and depressive moods, including depression every day, which had gotten much worse over the last year.  He played golf when he could and enjoyed that, but did not get along with others very well at work.  The treating psychologist diagnosed depression unspecified and anxiety unspecified, with rule-out trauma-related disorder.  In July 2016, he was started on Zoloft and results of a depression screening and PTSD screening were negative again.  He was seen for monthly short-term therapy sessions in July, August, September, and October 2016, and in January and February 2017.  

In a January 2017 Board hearing, the Veteran testified that he was currently receiving mental health treatment at VA for depression and anxiety.  He stated that he thought his depression and anxiety started "before I was even in the military" and was aggravated in service due to incidents such as finding his roommate dead in the barracks.  The Veteran also pointed to events such as being separated from his wife and not being able to see his teenage daughter on a daily basis as being causes of his mental disorders.  He stated that he thought of suicide "very often" but that he had no plan and thoughts of his daughters kept him from making a plan.  He had never been hospitalized for mental health reasons, but he had called an 800 number 4-5 times in the last year when he needed to be "talk[ed] from the ledge."  The Veteran indicated that he started mental health treatment in approximately 2011.

The Veteran had a VA PTSD examination in May 2017.  He reported that he had previously been engaged in mental health treatment in 2013, and had begun seeing a mental health provider at VA in 2016.  His symptoms included anxiety, specifically with regard to separation, and sleep impairment, which was helped by the medication he took.  He was noted to be taking sertraline.  The Veteran's reported stressors were issues with separation from childhood and finding his roommate in service dead one morning from an alcohol poisoning.  Upon examination, the Veteran was oriented, neatly groomed, and appropriately dressed.  His thought processes within normal limits and speech was normal.  His mood was pleasant, affect was blunted but mood congruent, and immediate, delayed, and remote recall were intact and good.  The examining psychologist found that the Veteran's symptoms included depressed mood, anxiety, impaired judgment, disturbances of motivation and mood, difficulty in adapting to stressful circumstances including work, and inability to establish and maintain effective relationships.  He did not meet the DSM 5 criteria for PTSD; specifically, he did not meet Criteria B (presence of one or more intrusion symptoms associated with the traumatic event), C (persistent avoidance of stimuli associated with the traumatic event), or E (marked alterations in arousal and reactivity associated with the traumatic event).  The Veteran was diagnosed with separation anxiety disorder, which the examiner opined most likely started prior to his joining the military and became exacerbated by his divorce and ultimate separation from his daughter.  The examiner further opined that there was no evidence that would suggest his pre-existing anxiety about separation was exacerbated or developed beyond its normal progression secondary to his service, including finding his roommate had died.  As such, it was less likely than not that the Veteran's current separation anxiety disorder was incurred in, caused by, or proximately due to his military service.

In an August 2017 opinion addendum, the examiner clarified that evidence submitted by the Veteran regarding the name of the soldier who died from alcohol poisoning did not change her opinion that the Veteran's separation anxiety disorder was not exacerbated or developed beyond its normal progression secondary to his military service.  She opined that the Veteran's current mental health symptoms appeared to be due to recent stresses, as he was functioning well from 1996 when he was discharged from military service until 2013 when he first sought mental health treatment.  At that time, he was abusing alcohol and reported symptoms of anxiety, phobia, and depression.  There was no evidence from his medical records or military records that his current difficulties with anxiety and depressed mood were incurred in, caused by, or proximately due to his military service.  The new information regarding the name of his roommate (which was different from the name provided by the Veteran in the examination) did not change the examiner's opinion, as it was not pertinent to the diagnosis or nexus of the disorder.

PTSD

In this case, the competent and credible evidence of record establishes that the Veteran does not have a current diagnosis of PTSD.  As discussed above, although the Veteran has been diagnosed with various mental disorders, he has never been given a diagnosis of PTSD.  The only evidence of a diagnosis of PTSD is the Veteran's own statements.  The Board finds that although the Veteran is competent to describe observable symptoms including impaired sleep, depressed mood, and anxiety, he is not competent to diagnose PTSD.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (explaining in footnote 4 that a Veteran may be competent to provide a diagnosis of a simple condition such as a broken leg, but not competent to provide evidence as to more complex medical questions); See Clemons v. Shinseki, 23 Vet. App. 1, 6 (2009) ("It is generally the province of medical professionals to diagnose or label a mental condition, not the claimant").  There is no evidence that the Veteran has the medical education and training required to make competent clinical diagnoses of PTSD or attribute symptoms to such diagnoses.  As such, the Board finds the Veteran's statements probative with regard to the Veteran's current symptoms, but finds little probative value with regard to establishing a diagnosis of PTSD.  

In contrast to lay statements, the Board finds that the VA examiner's opinions are competent and credible, and as such, entitled to significant probative weight.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994).  The VA examiner's opinions were rendered after reviewing the Veteran's VA medical records, soliciting a medical history from the Veteran, and conducting a physical examination and clinical testing of the Veteran.  See Prejean v. West, 13 Vet. App. 444 (2000) (factors for assessing the probative value of a medical opinion include the examiner's access to the claims folder and the Veteran's history, and the thoroughness and detail of the opinion).  The VA examiner provided facts and rationale on which she based her opinions, pointing to specific medical treatment records as support for her opinions and explaining the DSM criteria that had not been met for a diagnosis of PTSD.  Finally, the probative value of the VA examiner's opinions are further bolstered by their consistency with the medical evidence in the Veteran's medical history, which shows that PTSD screenings have been negative, and that despite being seen by private mental health professionals and by VA psychiatry for other mental health issues, a diagnosis of PTSD has never been rendered.  

In sum, the weight of the competent and credible evidence shows that the Veteran does not have a current diagnosis of PTSD.  Without competent evidence of a diagnosed disorder, service connection for the disorder cannot be awarded.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) ("In the absence of proof of a present disability, there can be no valid claim."); Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004) (holding that service connection requires a showing of current disability).  

Depression

The Board has also considered whether entitlement to service connection for a psychiatric disorder other than PTSD, to include depressive disorder, is warranted.  Based upon a review of all the lay and medical evidence, the Board finds the service connection for an acquired psychiatric disorder other than PTSD, to include depressive disorder, is not warranted. 

As discussed above, the Veteran's statements about his mental disorders are probative with regard to establishing his symptoms, but cannot be used to diagnose mental disorders or to opine on the etiology of any diagnosed mental disorders, as he has not been shown to have the medical education and training required to make competent clinical psychiatric diagnoses or attribute symptoms to such diagnoses.  

Also as discussed above, the VA examiner's opinions are competent and credible, and as such, entitled to significant probative weight.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994).  The examining psychologist noted in the May 2017 examination report and subsequent August 2017 addendum opinion that the Veteran's separation anxiety disorder was present before he enlisted and was not exacerbated by his service, including finding his roommate dead an alcohol overdose, and that the Veteran's current symptoms appeared to be related to more recent stresses, as he did not seek mental health treatment until 2013.  The Board notes that in a November 2009 annual checkup, the Veteran denied having anxiety, depression, problems concentration, irritability, mood swings, or suicidal ideations.  His first documented complaint of mental health symptoms occurred in January 2013.  This lengthy period without complaints or treatment weighs against the finding that any current mental disorder is related to service.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (holding that a lengthy period without medical complaints about a condition can be considered as a factor in resolving a claim).

In sum, the weight of the competent and credible evidence record weighs against the claim for service connection for an acquired psychiatric condition other than PTSD, to include depressive disorder.  As the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine does not apply.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

3.  Service connection for shin splints

The Veteran contends that he had shin splints in service and although he was not currently being treated for shin splints, any impact running caused his legs to stiffen from the knees down.  He states that even cutting the grass causes discomfort, and that stretching beforehand does not help.  See the June 2015 VA Form 9, September 2015 DRO conference report.

After careful review, however, the Board finds that any current diagnosis of shin splints is not related to the Veteran's active military service.  

STRs indicate that in a January 1989 service enlistment examination and report of medical history, the Veteran denied having cramps in his legs and his lower extremities were found to be clinically normal.  In a February 1996 separation examination and report of medical history, the Veteran reported having cramps in his legs while running, which were never treated.  His lower extremities were again noted to be clinically normal.  

Post-service private treatment records indicate that in a November 2009 annual checkup, the Veteran denied having joint pain, swelling, myalgias, or gait disturbance.  The treatment record is silent for mention of any complaint of leg stiffness, shin splints, or other problem in his lower legs.

In an October 2015 VA knee and lower leg examination, the Veteran reported that he had shin splints in service from vigorous training, especially running and marching, and they had gotten worse since then.  He also reported that he had flare-ups whenever he walked or did extensive work; the muscles tightened and the bones ached.  The examining physician indicated that the claimed condition was less likely than not incurred in or caused by the claimed in-service injury, event, or illness.  The rationale was that there were no STRs showing a diagnosis or treatment for the shins or any shin condition.

In the January 2017 Board hearing, the Veteran testified that he first felt pain from his knees down to his ankles in 1993 while doing a run at Fort Bliss, and that he has continued to feel pain since then.  He stated that he could not recall specifically whether he was put on limited profile in service, but that he could not imagine that the issue was not contained in his service records.  He stated that he currently used something similar to Icy Hot to treat the pain.  The Veteran indicated that that he always considered himself athletic but there were certain things he could not do anymore.  Some of that was age-related, but he had to stop running and that was his biggest passion in life. 

The Veteran had a second VA examination of the knees and lower legs in July 2017.  He reported that he had not sought treatment since service for his pain that was currently located from his knee down the leg to above the ankle.  Upon examination, the bilateral knees and ankles were normal and there was no swelling of the legs or edema over the shins.  There was minimal tenderness not localized.  X-rays of the bilateral tibia and fibula were normal.  The examiner diagnosed bilateral shin splints and opined that it was less likely than not that the current shin splints were related to service.  The rationale was that STRs did not show treatment for shin splints, although the Veteran reported having leg cramps while running.  The examiner acknowledged that it was very possible that the Veteran had shin splints in service, but shin splints was an overuse syndrome and when the activity ceased, the shin splints resolved.  The Veteran was no longer doing military activity, and his current activity involved a lot of walking, pulling, and dragging stuff around at work.  The Veteran's Fitbit registered 15-20 thousand steps per day, which could be overuse and could cause shin splints.  The examiner concluded that the Veteran's current shin splints condition was not related to service.

In sum, the Board finds that there is no basis on which to award service connection for shin splints.  The Veteran has made a general assertion that his shins have hurt since service.  The Board does not doubt the Veteran's sincerity, but cannot rely on his general assertion regarding the medical nexus of shin splints because he is not shown to possess the type of medical expertise that would be necessary to opine regarding the etiology of knee joint diagnoses.  See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011).  Although lay persons are competent to provide opinions on some medical issues, an opinion as to the etiology and onset of shin splints fall outside the realm of common knowledge of a lay person.  See Jandreau, 492 F.3d at 1377 n.4 (lay persons not competent to diagnose cancer).  The Veteran does not have the medical expertise and training to provide a medical opinion as to the cause of any current shin splints diagnosis.  An opinion of etiology requires medical knowledge of the complexities of muscles, tendons, and bone tissue in the lower leg, and clinical testing that the Veteran does not have the training to perform.  Accordingly, the Board does not find the Veteran's general assertions to be probative with regard to establishing the etiology any current shin splints diagnosis.

The Board finds the July 2017 VA examiner's findings and opinions to be competent and credible, and as such, entitled to great probative weight.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994).  The examiner's findings were based on a review of the Veteran's claims file, solicitation of history and symptomatology from the Veteran, and physical examination of the Veteran.  The examiner stated the rationales on which his opinions were based, including express consideration of the STR indicating that the Veteran had "leg cramps."  In addition, there is no competent and credible medical opinion to contradict the conclusions of the VA examiner, and VA examiner's opinions are further bolstered by their consistency with the medical evidence in the Veteran's medical history, which shows that the Veteran denied having joint pain, swelling, myalgias, or gait disturbance in a November 2009 annual checkup.  That treatment record is also silent for mention of any complaint of leg stiffness, shin splints, or other problem in his lower legs.  The first indication of post-service leg cramps or shin splints occurred in August 2011 when the Veteran filed a claim for service connection.  As such, there is no competent medical evidence to establish a nexus between any current diagnosis of shin splints and the Veteran's active military service. 

For the reasons and bases discussed above, the Board finds that a preponderance of the lay and medical evidence that is of record weighs against the claim for service connection for shin splints.  As the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine does not apply.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  



______________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals

ATTORNEY FOR THE BOARD	N. Nelson, Associate Counsel

Copy mailed to:  Georgia Department of Veteran Services



Department of Veterans Affairs


